PER CURIAM.
The defendant appeals a final judgment for the plaintiff upon an account stated. The defendant-appellant does not bring to this Court a transcript of the testimony. He relies entirely on the proposition that his plea of “payment in full” was conclusively proved by a paid check which was admitted in evidence.
 The check was for an amount less than the account stated and bore the following printed legend: “This check is in settlement of the following invoices. If not correct, return, no receipt is necessary.”
Even if we consider the answer amended to include a proper pleading of accord and satisfaction, the exhibit alone is not sufficient for reversal. The question of whether or not accord and satisfaction had been proved depended upon proper and reasonable inferences to be drawn from all the evidence. J. A. Cantor Associates, Inc. v. Blume, Fla.App.19S8, 106 So.2d 603, 606.
The judgment must be affirmed under the rule stated in Greene v. Hoiriis, Fla.App. 1958, 103 So.2d 226, 228.
Affirmed.